DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “feature value storage unit, data conversion unit, feature value analysis unit, data conversion unit, data restoration unit,  similarity calculation unit, category determination unit, category classification unit, process state diagnostic unit ” (as cited in claims 1-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by a computer processors and store data in memory. (See,3-4,  [0051-52]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claim 1 recites mental steps that is used to” store information on feature values grasping an operational condition of a manufacturing facility for each of a plurality of categories classified in advance; a data conversion unit configured to convert process data including operational data of the manufacturing facility or measured data by measurement devices provided in the manufacturing facility; a feature value analysis unit configured to analyze the data converted by the data conversion unit based on the information on the feature values stored in the feature value storage unit; restore data for each of the plurality of categories based on the information on the feature values stored in the feature value storage unit and information on the result analyzed by the feature value analysis unit; a similarity calculation unit configured to calculate a similarity for each of the plurality of categories based on the data used when being analyzed by the feature value analysis unit and the data restored by the data restoration unit; a category determination unit configured to determine a category of the data based on the similarity for each of the plurality of categories calculated by the similarity calculation unit; a category classification unit configured to classify the category to which the process data belongs; and a process state diagnostic unit configured to diagnose a state of the manufacturing 
Thus, the claim recites a combination of mental steps with mathematical manipulation. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the manufacturing process monitoring apparatus, storing unit and  data restoration unit and making the stored data available to a user represents the implementation of the abstract idea on a computer using generic computer processing components and memory.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The 
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.

Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-3 recite further details of abstract idea of mental steps, i.e. “the process state diagnostic unit determines that the manufacturing process is anomaly when the category determined by the category determination unit is different from the category classified by the category classification unit or when the category determined by the category determination unit is different from the category classified by the category classification unit a preset number of times within a preset period and  the process state diagnostic unit determines that the manufacturing process is anomaly when the category determined by the category determination unit and the category classified by the category classification unit do not satisfy a preset relation or when the category determined by the category determination unit and the category classified by the category classification unit do not satisfy the preset relation a preset number of times within a preset period..”. Therefore, Dependent Claims 2-3 recite further details of abstract idea of mental steps as cited in Claim 1, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by
Miki et al. (US 2017/0351563).

Regarding Claim 1: Miki teaches a manufacturing process monitoring apparatus comprising (100: fig. 1): 
a feature value storage unit configured to store information on feature values grasping an operational condition of a manufacturing facility for each of a plurality of categories classified in advance(102: fig. 1; [0046); 
a data conversion unit configured to convert process data including operational data of the manufacturing facility or measured data by measurement devices provided in the manufacturing facility(101: fig. 1 [0047]-[0049]);
 a feature value analysis unit configured to analyze the data converted by the data conversion unit based on the information on the feature values stored in the feature value storage unit(103:fig. 1;  [0047]-[0050]); 
a data restoration unit configured to restore data for each of the plurality of categories based on the information on the feature values stored in the feature value (104: fig. 1;[0051]); 
a similarity calculation unit configured to calculate a similarity for each of the plurality of categories based on the data used when being analyzed by the feature value analysis unit and the data restored by the data restoration unit (105: fig. 1; degree of anomaly related to each metric: [0052]-[0053]); 
a category determination unit configured to determine a category of the data based on the similarity for each of the plurality of categories calculated by the similarity calculation unit (105: fig. 1; a failure is detected for each of a combination of a metric 1 and a metric 2 and a combination of the metric 1 and a metric 3. The metrics 1 to 3 may be performance indicators (metrics) related to any measures to be monitored and the like. In this case, the anomaly score calculation unit 105 counts (calculates) the anomaly detection number, for example, assuming that the anomaly detection number for the metric 1 is “2” and the anomaly detection number for each of the metric 2 and the metric 3 is “1”: [0054]); 
a category classification unit configured to classify the category to which the process data belongs (105: fig. 1; detecting sensitively a change of the system from the normal state to the anomaly state:[0055]-[0057]); and 
a process state diagnostic unit configured to diagnose a state of the manufacturing process based on result of comparison between the category determined by the category determination unit and the category classified by the category classification unit (105: fig. 1;  detected failure:[0058]-[0061]).

Regarding Claim 2: Miki further teaches the process state diagnostic unit determines that the manufacturing process is anomaly when the category determined by the category determination unit is different from the category classified by the category classification unit or when the category determined by the category determination unit is different from the category classified by the category classification unit a preset number of times within a preset period ([0052]-[0060]).

Regarding Claim 3: Miki further teaches the process state diagnostic unit determines that the manufacturing process is anomaly when the category determined by the category determination unit and the category classified by the category classification unit do not satisfy a preset relation  or when the category determined by the category determination unit and the category classified by the category classification unit do not satisfy the preset relation a preset number of times within a preset period (equation 1 and the anomaly score calculation unit 105 determines whether the failure is continuously occurring based on the ratio between detected failures in the past “n” points of time: [0055]-[0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Toyama (2017/0316329) disclose a detection unit to determine the start time that is before the determined time entering from the determination unit and which is the time for the monitoring target data to start to show an anomaly on the basis of the degree of deviation showing a deviation of the monitoring target data from a mean of 
b) Shibuy et al. (US 2015/0363925) disclose an anomaly measure is calculated on the basis of the difference between the feature vectors for the times and the reference feature vectors, an anomaly is detected by comparing the anomaly measure and a predetermined threshold value, and the anomaly-related sensor for the time the anomaly is detected is identified on the basis of a 2-dimensional distribution density of feature values.
c) Masuda et al. (US 2015/0276557) disclose A state monitoring system enabling a sign of abnormality of equipment to be detected is disclosed, which includes: a storage unit to be stored with normal models obtained by analyzing, per series of manipulations, time-series learning data of sensor outputs indicated by respective units of processing equipment when normally finishing processing a raw material through the series of manipulations according to a default sequence;
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864